Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Response to Amendment
The RCE and amendment filed 3/3/2022 has been entered
Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are allowed.
Claims 4-5, 9-10, 14-15, and 19-20 are canceled.

Allowable Subject Matter
Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to early frequency measurement.   
Prior art was found for the claims as follows:
Shi (WO 2020/034568)
“Vivo, Corrections on the IDLE State Measurement, R2-1817016, 3GPP TSG RAN WG2 Meeting #104, Spokane, USA, 02 November 2018” 
Regarding independent claim 1, 6, 11, and 16, Shi (WO 2020/034568) and “R2-1817016” teach some of the limitations of the independent claims, but does not specifically teach a situation where the RRC release message contains neither the  EUTRA list of carriers for inactive measurement nor the NR list of carriers for inactive measurement, then receiving a SIB with the EUTRA and NR list of carriers for inactive measurement, and then in that case performing the inactive measurement. Shi teaches the base station sending a first message to a UE with the EUTRA and NR carriers to measure, with this first message being a RRC Release message or a SIB. However, Shi does not teach a priority of receiving the information in RRC Release instead of SIB, and therefore does not teach receiving the information from SIB only when the information is not in the RRC Release. “R2-1817016” teaches early measurement, but the carrier list is only for EUTRA, no NR carrier list. Further, in the case of the RRC Release message not containing the EUTRA carrier list for early measurement, then using the already stored early measurement EUTRA carrier list from SIB, as opposed to receiving and retrieving the information from SIB after having determined that the RRC Release message does not contain the early measurement EUTRA carrier list.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412